Citation Nr: 1415688	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  08-02 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel








INTRODUCTION

The Veteran served on active duty from November 1995 to June 2004.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This matter was remanded by the Board in July 2010, May 2012, and March 2013.  In February 2014, the Board requested a medical opinion from the Veterans Health Administration (VHA opinion) in regard to whether the Veteran's hypertension incepted during active duty or within one year of separation from active duty.  That opinion has been received and the matter is now ripe for adjudication.


FINDING OF FACT

It is as likely as not that the Veteran's hypertension had its onset during active service.


CONCLUSION OF LAW

The criteria for service connection for hypertension have been met.  
38 U.S.C.A. §§ 1110, 5107 (West 2202); 38 C.F.R. §§ 3.102, 3.303 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

In March 2014, the Board received a VHA opinion completed by an internist who reviewed the Veteran's medical history.  She compiled a list of all of the Veteran's blood pressure readings conducted while on active duty.  She found 52 percent of the readings to be hypertensive and 44 percent to be pre-hypertensive, with only 4 percent being normal.  She observed that there was no notation that the readings were taken in the "proper" way (i.e., after establishing a base line, and then repeating after a specified waiting period), but concluded from the readings that were shown that he likely had hypertension during service.  She noted that a mixture of hypertensive, pre-hypertensive, and normal readings are common in the early stages of hypertension.  The Board finds this opinion the most probative, as it is supported by medical explanation and contains citation to the record.  Accordingly, service connection is granted for hypertension.


ORDER

Service connection for hypertension is granted.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


